PER CURIAM.
By petition for writ of prohibition and in reliance on our decision in Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005), Otis Franklin Williams seeks an order preventing the circuit court from continuing to enforce a lien placed on his inmate trust account for the purpose of recouping filing fees. Petitioner fails to show, however, that he has presented his claim that the lien is unlawful to the circuit court for its consideration and disposition. Accordingly, we deny the petition for writ of prohibition, without prejudice to petitioner’s right to seek relief from the lien in the circuit court.
PETITION FOR WRIT OF PROHIBITION DENIED.
ALLEN, WEBSTER and PADOVANO, JJ., concur.